DETAILED ACTION
1.          Claims 1-5, 9-15, 19, and 20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.

Response to Amendment
4.          In response to the amendments received in the Office on 12/16/2020, the Office acknowledges the current status of the claims: claims 1 and 11 have been amended, claims 6-8 and 16-18 have been canceled, and no new matter appears to be added.

Claim Rejections - 35 USC § 112
5.          The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.          Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            a) Claims 1 and 11 recite “determining, by the processor, the number of FD-RA bits according to a fixed first step size and a fixed second step size configured by a radio resource control (RRC) configuration”. The preceding limitations require at least one of a first step size and a second step size, and it is indeterminate if the fixed first step size and the fixed second step size are the same as a first step size and a second step size, respectively, since the first and second step sizes already define an FD-RA.
            b) Claims 2-5, 9, 10, 12-15, 19, and 20, dependent upon the rejected claims above, do not satisfy the deficiencies of the rejected base claims and are also rejected.

Claim Rejections - 35 USC § 102
7.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.          Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0049203 A1 to Xue et al. (hereinafter “Xue”).
            Regarding Claim 1, Xue discloses a method, comprising:
     determining, by a processor of an apparatus (Xue: Figures 36 and 37 with [0046] and [0047], respectively – corresponds to one or more of a user equipment or base station.), at least one of a first step size corresponding to a start of a frequency domain-resource allocation (FD-RA) (Xue: [0008] – first information corresponds to a starting symbol of a radio resource. See also [0058-0059] and [0074-0075] – “The RB allocation indicates the RBs to be allocated for the corresponding services.  For example, this can be signaled by the index of the start RB and end RB, e.g., Start_RB_Index, End_RB_Index, which means the RBs with index from Start_RB_Index to End_RB_Index are allocated.  Alternatively, this can be signaled by the start RB index and number of allocated RBs, e.g., Start_RB_Index, Num_RB, which means the RBs with index from Start_RB_Index to (Start_RB_Index+Num_RB-1) are allocated.”), a second step size corresponding to a length of the FD-RA (Xue: [0008] – second information includes the length (size) of the resource blocks. See also [0071-0076] – this value/index is signaled as an RIV or as the number of allocated resource blocks.), and a number of FD-RA bits (Xue: interpreted to correspond to the number of bits, a symbol bitmap, and/or a specific number of bits that is used to represent the preceding first and second step size information, and is disclosed by Xue in at least [0096-0099] and [0101-0103]. See also [0140-0143] describing RB bitmaps.);
     determining, by the processor, resources blocks (RBs) according to at least one of the first step size, the second step size, and the number of FD-RA bits (Xue: [0058-0059] and [0074-0078] – “The RB allocation indicates the RBs to be allocated for the corresponding services.  For example, this can be signaled by the index of the start RB and end RB, e.g., Start_RB_Index, End_RB_Index, which means the RBs with index from Start_RB_Index to End_RB_Index are allocated.  Alternatively, this can be signaled by the start RB index and number of allocated RBs, e.g., Start_RB_Index, Num_RB, which means the RBs with index from Start_RB_Index to (Start_RB_Index+Num_RB-1) are allocated.”);
     performing, by the processor, a downlink or uplink transmission according to the RBs (Xue: [0090] and [0103] – performing uplink and downlink transmissions is according to the resource block allocation.); and
            determining, by the processor, the number of FD-RA bits according to a fixed first step size and a fixed second step size configured by a radio resource control (RRC) configuration (Xue: [0172] – corresponds to the size of the resource block groups being received in a bitmap indication via higher layer signaling (RRC signaling). See also [0151-0161] – the number of bits (from the symbol or bitmap indication) may be fixed, or pre-defined for each of a start and a length (duration) of a frequency resource block assignment. See also [0102] – “In some cases, it is possible that a certain parameter can be fixed or pre-configured.  For example, the start symbol index n.sub.start can be in default configured to the 1.sup.st symbol in the TTI or the 1.sup.st symbol after the control symbol if present.  The end symbol index n.sub.end can be in default configured to the last symbol in the TTI.  The number of symbols n.sub.symbol can fixed to a pre-defined number, e.g., 1 or 2.  Based on the pre-configured parameters and dynamically signaled parameters, the UE can derive the assigned symbols.”).
            Regarding Claim 2, Xue discloses the method of Claim 1, further comprising:
     determining, by the processor, at least one of the first step size and the second step size according to a fixed number of FD-RA bits (Xue: [0102] – “In some cases, it is possible that a certain parameter can be fixed or pre-configured.  For example, the start symbol index n.sub.start can be in default configured to the 1.sup.st symbol in the TTI or the 1.sup.st symbol after the control symbol if present.  The end symbol index n.sub.end can be in default configured to the last symbol in the TTI.  The number of symbols n.sub.symbol can fixed to a pre-defined number, e.g., 1 or 2.  Based on the pre-configured parameters and dynamically signaled parameters, the UE can derive the assigned symbols.”).
            Regarding Claim 3, Xue discloses the method of Claim 1, further comprising:
     determining, by the processor, at least one of the first step size and the second step size according to a number of RBs (Xue: [0140-0143] – RB assignment 
            Regarding Claim 4, Xue discloses the method of Claim 1, further comprising:
      determining, by the processor, at least one of the first step size and the second step size according to a lookup table (Xue: [0163] – “If any, UE uses the configured RB scheduling granularity for the corresponding DCI at operation 3150.  Otherwise, UE determines the RB scheduling granularity and bit length based on the pre-defined rule or mapping table at operation 3160.  UE decides full size of DCI format for searching corresponding DCI in the control region at operation 3170.  UE derives RB assignment information after decoding DCI at operation 3180.  The scheduling granularity can be minimum number of RBs (N.sub.RB.sup.step) in the continuous RB allocation with RIV based resource allocation type, or the RBG size in the RBG based resource allocation type. Different resource allocation type may correspond to different DCI format.”).
            Regarding Claim 9, Xue discloses the method of Claim 1, further comprising:
     determining, by the processor, at least one of the first step size and the second step size by minimizing a sum of the first step size and the second step size (Xue: [0101] – corresponds to the first step size of a start/end symbol. “Referring to FIG. 15, to reduce the overhead, the indication of n.sub.start and n.sub.end can be applied to a limited number of symbols.  For example, the n.sub.start only indicate one symbol among the first A symbols in the beginning of a TTI, the n.sub.end only indicate one symbol among the last B symbols in the end of a TTI, where A and B are pre-defined integer numbers.”).
            Regarding Claim 10, Xue discloses the method of Claim 1, further comprising:
      determining, by the processor, at least one of the first step size and the second step size according to a predetermined rule (Xue: corresponds to the first step size of a start/end symbol indication. “A resource indication value (RIV) can be arranged in different order based on a pre-defined rule.  For example, the RIV is arranged in an increasing order for the number of assigned symbols are 1, N, 2, N-1, 3, N-2, and so on.  The number of combination for the number of assigned symbols with n and N+1-n is always N+1.  The RIV values can be determined accordingly.  The other arrangement options are also possible if the rule is clearly defined.  Based on the signaled RIV, the index of starting symbol n.sub.start and the number of assigned continuous symbols n.sub.symbol can be derived.”).

            Claims 11-15 and 19-20, directed to an apparatus embodiment of claims 1-5 and 9-10, respectively, recite similar features as claims 1-5 and 9-10 and are therefore rejected upon the same grounds as claims 1-5 and 9-10. Please see above rejections of claims 1-5 and 9-10. Xue further discloses the apparatus including a transceiver and processor in at least Figures 36 and 37, representing a user equipment and base station, respectively.

Conclusion
10.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

11.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0230689 A1 to Cao et al. at [0009], [0030], [0086], [0094], [0102], [0115], [0117], [0119], [0122-0126], [0142], [0150], [0154], [0159];
US PGPub 2019/0313412 A1 to Baldemair et al. at [0020], [0038], [0045];
US PGPub 2019/0045489 A1 to He et al. at [0046], [0109], [0133], [0145], [0164], [0203-0209], [0229], [0235], [0245].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        February 19, 2021